Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cohen, J.), rendered April 11, 1983, convicting him of burglary in the third degree, grand larceny in the second degree, criminal possession of stolen property in the first degree, grand larceny in the third degree, and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant contends on this appeal that he was arrested without probable cause and hence that the physical evidence seized by the police during the ensuing search of a stolen vehicle in which he was a passenger should have been suppressed. However, the record indicates that the defendant at no time moved for a hearing to suppress this evidence, nor did he object to its admission at trial. He has thus waived the probable cause issue and failed, as a matter of law, to preserve it for appellate review (see, CPL 710.70 [3]; People v Coleman, 56 NY2d 269; People v Berrios, 28 NY2d 361; People v Shaoul, 96 AD2d 892).
The defendant’s contention that the People failed to prove his guilt beyond a reasonable doubt is without merit. Viewing the evidence in the light most favorable to the prosecution *735(see, People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133), we conclude that there was ample proof upon which the trier of fact could find the defendant guilty beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Finally, we discern no impropriety in the sentencing of the defendant. Lazer, J. P., Rubin, Lawrence and Kooper, JJ., concur.